DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention Group I, claims 1-8, in the reply filed on 07/13/2022 is acknowledged.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “111” not explained in the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “a movable member” in claim 1, this is considered as a stage, according to Applicants’ Specification [0027].
The “a substrate conveying mechanism” in claim 1, this is considered as a robot, according to Applicants’ Specification [0024].
The “a substrate supporting mechanism” in claim 2, this is defined as “a holding member” according to Applicants’ Specification [0028] and as claimed in claim 8. However, the specific of the holding member is not defined in Applicants’ Specification. Therefore, 112(a) and 112(b) rejection is applied below.
The “a supporting member” (configured to support a mask) of claim 8, this is considered as “movable member 9” according to Applicants’ Specification [0038], which is turn is considered as a stage, according to Applicants’ Specification [0027].
The “a moving mechanism” of claim 8, this is considered as a driving mechanism according to Applicants’ Specification [0038]). However, no specific structure is disclosed in Applicants’ Specification. Therefore, 112(a) and 112(b) rejection is applied below.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The apparatus claims 1-8 includes many timing sequence statements such as 
“wherein before the film is formed on the substrate … the movable member moves so as to reduce an alignment error between the substrate and the mask and then supports the substrate, and the movable member moves to a predetermined position after the substrate is supported by the movable member and and before the substrate is taken out from the film forming chamber by the substrate conveying mechanism” of claim 1, “wherein before the film is formed on the substrate …” of claim 2, “wherein the film is formed on the substrate after the movable member moves to the predetermined position” of claim 4, “wherein the movable member moves to the predetermined position after the film is formed on the substrate” of claim 5,  “wherein the moving mechanism moves the substrate in the film forming chamber after the functional layer is formed” of claim 8, 

Claim 8 also includes product to be made in the apparatus 
“in which a functional layer is formed on a substrate”,

the timing of the operation and the product made by the apparatus is not part of the apparatus and is considered as intended use of the apparatus. An apparatus that is capable of performing such timing sequence and/or product is considered read into the apparatus claim.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites ““a substrate supporting mechanism”, there is no support of this limitation in Applicants’ Specification.
Claim 8 recites “a moving mechanism”, there is no support of this limitation in Applicants’ Specification.

Claim 8 also recites “a holding member”, there is no support of this limitation in Applicants’ Specification.

The examiner suggests that “a substrate supporting mechanism” and “a moving mechanism” may be changed into functional language to avoid 112 issues.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein before the film is formed on the substrate, in a state in which the substrate conveyed to the internal space of the film forming chamber by a substrate conveying mechanism is separated from the mask supported by the movable member, the movable member moves so as to reduce an alignment error between the substrate and the mask and then supports the substrate”, it is not clear what structure is required for this procedure. As “in a state in which the substrate conveyed to the internal space of the film forming chamber by a substrate conveying mechanism”, which means the substrate is moving, it is not clear how “the movable member moves so as to reduce an alignment error between the substrate and the mask and then supports the substrate”.
Claim 1 will be examined inclusive either the substrate conveying mechanism has stopped its movement, or the “as to reduce an alignment error” is achieved by either the movable member or the substrate conveying mechanism.

Dependent claims 2-8 are also rejected under USC 112(b) at least due to dependency to rejected claim 1.

Claim 2 recites ““a substrate supporting mechanism”, this is defined as “a holding member” according to Applicants’ Specification [0028], it is not what structure is required for the “holding member”.

Claim 2 will be examined inclusive a substrate holder, a chuck, or a stage. 

Claim 8 recites “a moving mechanism”, this is considered as a driving mechanism according to Applicants’ Specification [0038])”, it is not clear what structure is required for the “driving mechanism”.

	This portion of claim 8 will be examined inclusive a motor or manual operation.

Claim 8 also recites “a holding member”, there is no support of this limitation in Applicants’ Specification.
	
This portion of claim 8 will be examined inclusive a substrate holder, a chuck, or a stage.  

The ” the movable member moves to the predetermined position after the film is formed on the substrate” of claim 5 refers to “the movable member moves to a predetermined position after the substrate is supported by the movable member and before the substrate is taken out from the film forming chamber by the substrate conveying mechanism”, it is not clear what is the size of the “predetermined position” and moves to the “predetermined position” has to be exactly alignment with axis 100 or is just generally overlapping with the predetermined position. If it is former, it is not clear why there is movement as Applicants’ Fig. 4B shows deposition happens when the movable member 9 is already align with axis 100 at the predetermined position. There is no need to move to the predetermined position after film is formed.

Claim 5 will be examined inclusive both interpretation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamazaki et al. (US 20060011136, hereafter ‘136).
‘136 teaches all limitations of:
	Claim 1: a vapor-deposition apparatus provided in a film forming chamber with a means for moving a mask and a movement unit for moving a vapor-deposition source holder in an X direction or a Y direction is described with reference to FIG. 1, FIG. 2, FIGS. 3A to 3D, FIGS. 4A and 4B, FIGS. 5A and 5B, and FIGS. 6A and 6B ([0056], the claiemd “A substrate processing apparatus comprising”): 
A film forming chamber 101 is provided with a means for reducing the pressure 102 ([0057], the claimed “a film forming chamber in which a film is formed on a substrate”); 
The means for moving a mask 109 is provided with a projection that is just fitted into a depression provided for the mask frame 115, of which mechanism is to move the mask frame 115 and the vapor-deposition mask 114 when the means for moving a mask 109 is moved ([0062], the claimed “and a movable member configured to support a mask  or both the mask and the substrate in an internal space of the film forming chamber and be movable”),
 The transfer robot provided in the transfer chamber 718 can invert the substrate and carry the inverted substrate in the treatment chamber connected to the transfer chamber 718 (Fig. 7, [0111], last sentence, by operating the means for moving a mask 109 during robot transferring a substrate, this apparatus is capable of the claimed “wherein before the film is formed on the substrate, in a state in which the substrate conveyed to the internal space of the film forming chamber by a substrate conveying mechanism is separated from the mask supported by the movable member, the movable member moves so as to reduce an alignment error between the substrate and the mask and then supports the substrate”), 
When only the vapor-deposition mask 114 is moved with the vapor-deposition mask 114 kept in close contact with the substrate 123, a surface of the vapor-deposition mask 114 being in contact with the substrate 123 may be provided with a DLC (Diamond Like Carbon) film so that the substrate 123 is not damaged due to friction ([0064], i.e. the means for moving a mask 109 supporting both the mask and the substrate), Vapor-deposition is performed to the substrate 123 by moving the vapor-deposition source holder 117 in an X direction, a Y direction, or a Z direction by the movement unit 110 at the time of vapor-deposition ([0065], the claimed “and the movable member moves to a predetermined position after the substrate is supported by the movable member and before the substrate is taken out from the film forming chamber by the substrate conveying mechanism”).

	Claim 8: a vapor-deposition apparatus provided in a film forming chamber with a means for moving a mask and a movement unit for moving a vapor-deposition source holder in an X direction or a Y direction is described with reference to FIG. 1, FIG. 2, FIGS. 3A to 3D, FIGS. 4A and 4B, FIGS. 5A and 5B, and FIGS. 6A and 6B ([0056], the claimed “A substrate processing apparatus comprising”): 
A film forming chamber 101 is provided with a means for reducing the pressure 102 ([0057]), although a single layer of the vapor-deposited film is shown for simplification, in fact, the light-emitting element is formed of a plurality of stacked layers such as a hole injecting layer, a hole transporting layer, an emission layer, an electron transporting layer, or an electron injecting layer. Among these layers, the vapor-deposited film in which vapor-deposition has to be performed selectively per pixel depending on an emission color may be formed with the film forming apparatus shown in FIG. 1 ([0078], the claimed “a film forming chamber including a space in which a functional layer is formed on a substrate”, note forming a functional layer is an intended use of the apparatus); 
The means for moving a mask 109 is provided with a projection that is just fitted into a depression provided for the mask frame 115, of which mechanism is to move the mask frame 115 and the vapor-deposition mask 114 when the means for moving a mask 109 is moved ([0062], the claimed “a supporting member configured to support a mask”), FIG. 4A shows an example of an opening pattern of a vapor-deposition mask 114, and a width of one opening 116 corresponds to one thirds of an exposure region of the first electrode shown by a dotted line. Finally, a vapor-deposited film (R) 141, a vapor-deposited film (G) 142, and a vapor-deposited film (B) 143 can be obtained precisely in a substrate state shown in FIG. 4B, in other words, in a region surrounded with the insulator 120 by using the vapor-deposition mask 114 shown in FIG. 4A ([0061], the claimed “that limits a region in which the functional layer is formed”),
	the film forming chamber 101 is provided with a substrate stage 107 ([0058], the claimed “a holding member configured to hold the substrate”), 
	When it is desired to move only the vapor-deposition mask 114 by the means for moving a mask 109, the position of the substrate 123 is held by the means for moving a substrate 108. When not only the vapor-deposition mask 114 but also the substrate 123 has moved by the means for moving a mask 109, only the substrate 123 can be moved to a desired position by the means for moving a substrate 108 ([0063], moving requires a driver, either a motor or manual, the claimed “and a moving mechanism configured to change a relative position between the mask and the substrate”, and “wherein the moving mechanism moves the substrate in the film forming chamber after the functional layer is formed”, the timing of movement is an intended use of the apparatus, the apparatus is capable any timing especially by manual operation).

In case Applicants argue that the timing of operation is not an intended use of the apparatus, and/or ‘136 does not teach moving the means for moving a mask 109 during robot transferring a substrate of claim 1 or after deposition of claim 8, it would have been obvious to move the means for moving a mask 109 before and after deposition to assist in alignment between the means for moving a mask 109 (that also hold the substrate 123, [0064]) and the robot for the purpose of transfer wafer between them.

	Claim 2: the film forming chamber 101 is provided with a substrate stage 107 ([0058], the claiemd “further comprising a substrate supporting mechanism arranged in the internal space of the film forming chamber”), The transfer robot provided in the transfer chamber 718 can invert the substrate and carry the inverted substrate in the treatment chamber connected to the transfer chamber 718 (Fig. 7, [0111], last sentence, the claimed “and configured to support the substrate conveyed to the internal space of the film forming chamber by the substrate conveying mechanism”), 
	Secondly, the vapor-deposition mask 114 and the mask frame 115 are introduced into the film forming chamber 101 … The mask frame 115 has a depression, which is moved below the substrate stage 107 by the means for moving a mask 109 to perform aligning ([0068]), the substrate 123 is moved below the substrate stage 107 by the means for moving a substrate 108 to perform aligning ([0069], therefore, the means for moving a mask 109 alignment occurs when the substrate is separated from the mask, the claimed “wherein before the film is formed on the substrate, in a state in which the substrate supported by the substrate supporting mechanism is separated from the mask supported by the movable member, the movable member moves so as to reduce the alignment error”).
	Claim 3: While identifying a position of the substrate 123 and the vapor-deposition mask 114 by imaging means 104, the vapor-deposition mask 114 is brought close to the substrate stage 107 to fix the substrate 123 and the vapor-deposition mask 114 by the magnetic force of the substrate stage 107. A first aligning of the substrate 123 and the vapor-deposition mask 114 is performed at this step ([0070], the claimed “further comprising a detector configured to detect the alignment error between the substrate and the mask, wherein the movable member moves so as to reduce the alignment error detected by the detector”).
	Claim 4: Next, the vapor-deposition source holder 117 is moved below the substrate 123 by the movement unit 110 to start first vapor-deposition ([0071], the claimed “wherein the film is formed on the substrate after the movable member moves to the predetermined position”).
	Claim 5: “wherein the movable member moves to the predetermined position after the film is formed on the substrate” as either the transfer of substrate between the robot and substrate stage 107 occurs at the same predetermined position or the deposition occurs at a same predetermined position, see 112 rejection above.
	Claim 6: First, reducing pressure is performed in the film forming chamber 101 by the means for reducing the pressure 102 ([0067], before introducing mask 114 and deposition, the claimed “wherein the film is formed on the substrate in a state in which a pressure in the internal space of the film forming chamber is reduced”).
	Claim 7: the transfer robot that transfer a substrate includes the claimed “wherein the substrate conveying mechanism includes a hand that holds the substrate, and conveys the substrate to the internal space of the film forming chamber so as to match a reference position of the hand with the predetermined position”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants’ inventive concept is reducing accumulation of positional shifts of a substrate ([0005]). This is taught by US 20090017192 “In the cluster system, a substrate is transferred between a transfer chamber and a processing chamber, and after such a substrate transfer, the substrate is required to be aligned with an evaporation mask in each of the processing chambers” ([0015]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716